Citation Nr: 1231561	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right hand disorder, including as due to cold injury.  

3.  Entitlement to service connection for a left hand disorder, including as due to cold injury.  

4.  Entitlement to an initial disability evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability evaluation higher than 10 percent for degenerative disc disease of the lumbar spine at L5-S1.  

6.  Entitlement to an initial compensable disability evaluation for pes planus.  

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2010, the Board granted service connection for hearing loss on the right and tinnitus, and granted separate disability evaluations for instability of the right knee and of the left knee.  The issues of entitlement to service connection for hypertension, a right hand disorder, a left hand disorder, as well as the issues of entitlement to higher disability evaluations for PTSD, degenerative disc disease of the lumbar spine at L5-S1 and pes planus were remanded for additional development.  

The Board notes that an April 2012 rating decision reflects that service connection was granted for hearing loss on the left, now evaluated as bilateral hearing loss.  In June 2012, the Veteran filed a notice of disagreement (NOD) with the evaluation assigned for hearing loss.  The filing of an NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board notes that in the June 2012 correspondence, the Veteran asserted a higher evaluation is warranted for tinnitus.  To date, the RO has not adjudicated this claim and it is referred to the RO for appropriate action.

The issues of entitlement to higher evaluations for PTSD, degenerative disc disease of the lumbar spine at L5-S1 and bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, hypertension is attributable to service.

2.  Resolving doubt in the Veteran's favor, residuals of cold injury to the right hand are attributable to service. 

3.  Resolving doubt in the Veteran's favor, residuals of cold injury to the left hand are attributable to service. 

4.  Pes planus results in moderate residual impairment and no more.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Residuals of cold injury to the right hand were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Residuals of cold injury to the left hand were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  The criteria for a 10 percent disability evaluation for pes planus, and no higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for right and left hand cold injury residuals.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The appeal in regard to the evaluation of pes planus arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the evidence that has been associated with the claims file includes service treatment and personnel records, post-service private and VA treatment records and VA examination reports, as well as statements in support of the claim.  

In addition, the Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his pes planus claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the increased rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did seek to identify any pertinent evidence not currently associated with the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was afforded a VA examination in February 2011.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The Veteran seeks service connection for hypertension.  He testified that he had elevated blood pressures during service for which he was advised to use diet for control.  Lending credibility to his testimony are the service treatment records showing blood pressure was 110/80 in September 1977and  106/80 in August 1980.  In addition, blood pressure was 102/82 in October 1983; 114/84 in November 1983; 118/86 in July 1990; 123/87 in September 1990; and 138/72 in July 1991.  

In addition, in December 2008, the Veteran's private doctor reported having treated him for hypertension since 1997, noting that echocardiogram in the past revealed a mild decrease in left ventricular function.  Additionally, VA treatment records, dated in September 2010, reflect hypertension is controlled with medication.  

Although the February 2011 VA examiner opined that his hypertension was most likely essential, symptoms, the examiner did not address the competent evidence of continuity of symptomatology, particularly significant in light of the formal diagnosis of hypertension close in time to separation.  The Board notes that symptoms, not treatment, are the essence of any evidence of a continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

While a diagnosis of hypertension was not entered in the service treatment records, the Veteran provided credible testimony before the undersigned to the effect that he was advised to control his elevated blood pressure with diet and control during service.  The elevated blood pressure readings shown in service are consistent with the Veteran's credible testimony.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. § 3.303.  In view of such and under the circumstances, the Board resolves doubt in favor of the Veteran by finding that hypertension was manifested in service for which service connection is granted.  

Hands

The Veteran seeks service connection for a right and left hand disorder.  Having reviewed the record, the Board finds the evidence to be in at least equipoise, and thus, resolving doubt in the Veteran's favor, service connection is warranted.

At the hearing before the undersigned, the Veteran testified to having had several injuries to his hands during service, to include frostbite, with numbness and tingling in his hands since separation.  Transcript at 6 (2010).  Consistent with his testimony are service records reflecting complaints of extreme sensitivity to cold in both the hands and feet, as reflected in a September 1979 report of examination.  

The Board notes that while the February 2011 VA examiner opined that cold injury residuals were not likely related to service, the report of examination notes a 15-year history of relevant hand symptoms, with frequent discoloration of the hands.  The Board notes that while a history is not transformed into competent medical evidence, the Veteran's is competent to report his symptoms and an examiner must take into account a veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Given the contemporaneous evidence and the Veteran's credible testimony of exposure to cold weather and his report that his symptoms of numbness and tingling began during service and persisted since separation, along with the testimony of his mother attesting to the Veteran's report of cold weather exposure and relevant symptoms, the Board concludes that his current cold weather injury residuals manifested by numbness and tingling in the hands had an onset in service. 

In this case, the Board finds the evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, service connection for cold injury residuals of the right and left hand is warranted.  Consequently, the benefits sought on appeal are granted.  

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

This matter stems from the 0 percent disability evaluation following the grant of service connection for pes planus.  The evaluation was assigned under DC 5276 pertaining to flatfoot.  38 C.F.R. § 4.71a, DC 5276 (2011). 

Under DC 5276, a 10 percent rating is warranted for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating for acquired bilateral flatfoot is assigned when it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, characteristic callosities.  A 50 percent rating for is assigned for bilateral acquired flatfoot that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. 

The Board acknowledges the Veteran's testimony before the undersigned and statements and assertions that he experiences pain in his feet.  The Board finds that this evidence is credible, probative.  Having considered the evidence the Board finds that a 10 percent evaluation, but no more, is warranted throughout the appeal.  As reflected in the February 2011 VA examination report, the Veteran has bilateral pes planus.  The report of examination report notes tenderness in the arches of both feet, and pes planus deformities and cortical thickening were noted on x-ray examination of the bilateral feet, which is consistent with moderate bilateral pes planus.  

The preponderance of the evidence, both medical and lay however, shows that the disability is not severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, characteristic callosities.  The February 2011 VA examiner reported that his pes planus is mild.  Objective findings reported in support of the opinion include no deformities of either foot, no calluses and no swelling.  In addition, no tenderness of the tendo Achillis was reported, tendoAchillis alignment was normal, sensation was intact and manipulation of either foot was not painful.  Consequently, the criteria for a higher rating than under DC 5276 is not warranted at any time during this appeal.  Accordingly, a 10 percent rating, but no more, is granted. 

In reaching a determination that a rating in excess of 10 percent is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign an evaluation higher than the 10 percent assigned throughout the appeal in this decision.  Thus, the evidence supports a 10 percent evaluation for pes planus, but no higher, throughout the appeal.  Consequently, and to that extent, the benefit sought on appeal is granted. 


ORDER

Service connection for hypertension is granted.  

Service connection for cold injury residuals to the right hand is granted.  

Service connection for cold injury residuals of the left hand is granted.  

A 10 percent evaluation for pes planus is granted, subject to governing criteria applicable to the payment of monetary benefits. 

REMAND

The Veteran seeks a higher evaluation for service-connected PTSD.  The February 2011 VA PTSD examiner notes that while the claims file was not available for review, a review had been accomplished at the time of the prior examination in December 2007.  The Board notes that although a claims file review is not required, the February 2011 report of examination notes that remote, recent and immediate memory was normal, while clinical findings reported on neuropsychology evaluation in a December 2010 VA record were noted to be suggestive of mild isolated memory impairment (IMI).  VA is obligated to provide another examination that adequately addresses the current findings, to include memory impairment, particularly since the criteria for a higher rating include symptoms such as impairment of short- and long-term memory.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  Thus, the Board is without discretion and the claim must be remanded. 

In addition, in his June 2012 correspondence, the Veteran reported that he has episodes of incapacitation due to his back disability, indicating that his symptoms have worsened since VA examination in February 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.  

Since the claims file is being returned it should be updated to include any additional, pertinent VA treatment records the Veteran identifies.  See 38 C.F.R. § 3.159(c)(1) (2011).  

As noted above, the Veteran filed an NOD with the evaluation assigned for hearing loss.  To date, the Veteran has not been issued an SOC with respect to the issue of entitlement to a higher evaluation for hearing loss.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-4 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, obtain and associate with the claims folder all VA treatment records since April 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's degenerative disc disease of the lumbar spine at L5-S1.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all thoracolumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes. 

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his lumbar spine disability. 

The examiner should comment on the impact of the Veteran's back disability on his ability to work.  

A complete rationale for all findings and conclusions should be set forth in a legible report.

4.  Issue the Veteran an SOC to include notification of the need to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to a higher evaluation for hearing loss.  Thereafter, allow the Veteran the requisite period of time to respond.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


